Citation Nr: 0303284	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  90-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to September 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO in Los Angeles, California 
presently has jurisdiction over this case.

The Board remanded this case for additional development in 
October 1990, November 1992 and September 1996.

Pursuant to the Board's September 1996 remand instructions, 
the RO has clarified that the veteran is not currently 
represented by an accredited service organization, agent or 
attorney.  This is due to the fact that the organization 
which was assisting him most recently (California Department 
of Veterans Affairs) advised the RO in October 1998 that it 
had had no contact with the veteran.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
examinations scheduled to evaluate the nature and etiology of 
his claimed PTSD in November 1993 and again in January 1996.

2.  By development letters sent to the veteran to his last 
known addresses in March 1993, May 1993, January 1996, 
October 1996, May 1997, April 1998, April 1999 and June 2002, 
the veteran was requested to provide information and evidence 
concerning his claimed disorders.  The record shows that he 
has failed to respond to these letters.



3.  It is not shown by the evidence of record that the 
veteran has been in contact with the RO or other VA personnel 
since December 1991, well in excess of the one-year response 
period following the mailing of multiple development letters 
sent to his last known addresses of record since the Board's 
November 1992 remand.  His present whereabouts are unknown, 
and he has made no effort to apprise VA of where he may be 
contacted.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal and by failing to report for or undergo 
scheduled VA examinations, the veteran has abandoned his 
claims of entitlement to service connection for PTSD, a back 
disorder and a gastrointestinal disorder.  38 C.F.R. 
§ 3.158(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO dated 
in June 2002.  There is no indication that he received this 
letter because his present whereabouts are unknown.  The 
Board finds that, for reasons that will be discussed further 
below, additional efforts to notify the veteran would be 
futile.  The veteran has not responded to repeated requests 
regarding the development and adjudication of this appeal.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

There have been numerous efforts attempted by the Board and 
by several ROs to assist the veteran, to no avail.  As noted 
in the introduction, the Board remanded this case on three 
occasions.  In particular, in response to the Board's 
November 1992 remand, the RO scheduled the veteran for a VA 
examination to address his PTSD claim on two occasions, in 
November 1993 and again in January 1996.  He did not report 
for either examination.  In addition, by development letters 
sent to him at his last known addresses in March 1993, May 
1993, January 1996, October 1996, May 1997, April 1998, April 
1999 and June 2002, the veteran was requested to provide 
information and evidence concerning his claimed disorders.  
The record shows that he has failed to respond to these 
letters.  

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran himself.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Pertinent law and regulation

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2002).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2002).

The provisions of 38 C.F.R. § 3.1(q) (2002) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).



Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned his claims on 
appeal within the meaning of 38 C.F.R. § 3.158 (2002) and 
that these claims must therefore be dismissed.

The veteran has had no contact with VA as to the issues 
currently on appeal since December 1991, a period in excess 
of eleven years.  During the period since his last contact as 
to this appeal, the veteran has failed to respond to numerous 
inquiries from the ROs in Portland and Los Angeles concerning 
matters pertinent to his claims; has failed to report for 
scheduled VA examinations; and either ignored or did not 
receive, due to his own fault, communications concerning two 
Board remands.

The record in this case reveals that the veteran was 
scheduled for a VA examination to evaluate whether he had 
PTSD in November 1993 and again in January 1996.  He failed 
to report for either examination, and has not provided any 
good cause for his actions.  A claimant failing to report for 
a scheduled examination must show good cause for so doing.  
See 38 C.F.R. § 3.655 (2002); Engelke v. Gober, 10 Vet. App. 
396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992).  The veteran has not done so.

The veteran also failed to respond to requests for 
information and evidence sent to him in March 1993, May 1993, 
January 1996, October 1996, May 1997, April 1998, April 1999 
and June 2002, pursuant to Board remands issued in November 
1992 and September 1996.  These letters were sent to the 
veteran's latest addresses of record, as determined by 
repeated inquires by the RO to the United States Postal 
Service to ascertain a current address.  At no time has the 
veteran apprised the VA of any changes of address 
notwithstanding the fact that he has apparently moved at 
least three times (from Oregon, to California and then to 
Arizona).

It is now well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  The veteran has not done 
so.  In under these circumstances, it is clear that the 
veteran has not chosen to pursue this appeal.  
The matter falls squarely within 38 C.F.R. § 3.158.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claims on appeal, but he has failed to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 1 
Vet. App. at 193.  There is no correspondence or report of 
contact from the veteran of record which would explain the 
lack of response to various requests from the RO or his 
failure to report for VA examinations.  As noted above, the 
veteran has moved a number of times, but he has not advised 
VA of his whereabouts.

In Hyson, the Court pointed out that VA must show that a 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2002)], or "good cause" [see 38 C.F.R. § 3.655 (2002)] for 
failing to report for the scheduled examinations.  In this 
case, there is no evidence on file demonstrating that the 
veteran had any "adequate reason" or "good cause" for 
failing to report to be examined when VA so requested.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley, supra, [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that 
timely notice of the scheduled VA examinations was sent to 
the veteran at his last known addresses of record.

The evidence of record in no way serves as a substitute for 
the veteran's reporting to a VA examination.  See 38 C.F.R. § 
3.326(a) (2002).  The veteran, moreover, has not furnished 
the kind of medical evidence which at this point in the 
development of his appeal would serve as a viable substitute 
for the scheduled examination.  See 38 C.F.R. § 3.326(b) 
(2001).

The facts in this case are clear.  No good cause has been 
demonstrated for the veteran's failure to appear or to be 
examined.  He also failed to respond to the RO's letters 
requesting information and evidence concerning medical 
treatment and the evidentiary development of the issues on 
appeal.  His claims are therefore considered to be abandoned.  
See 38 C.F.R. § 3.158 (2002).

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  Here, in light of 
the Board's remands the veteran was plainly on notice of the 
necessity of submitting to further medical inquiry.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West Supp. 2002), 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  In essence, a "case or controversy" involving a 
pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)]. Accordingly, the Board is without 
jurisdiction to review the appeal with respect to these 
issues and, therefore, the claims must be dismissed.

In summary, because the veteran has failed, without good 
cause, to provide necessary evidence, to report for a 
scheduled VA examinations and to otherwise cooperate with VA, 
the claim for the issues on appeal is deemed abandoned and is 
therefore dismissed.

Additional matter

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran, through the Board's remands of 1990, 1992 and 
1996 and communications from the RO prior to the last known 
contact with him, was fully apprised of the importance of his 
cooperation with VA and of the consequences of his failure to 
report for scheduled VA examinations and to comply with 
requests for information.  The veteran failed to comply and 
his claim is deemed to be abandoned. 




ORDER

The claims of entitlement to service connection for PTSD, a 
back disorder and a gastrointestinal disorder are deemed to 
be abandoned and are dismissed.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

